            Case 3:21-cv-00435-VAB Document 1 Filed 03/29/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF CONNECTICUT



 MARLO BISH,
                                                        Case No. 3:21-cv-435
                       Plaintiff,

        v.

 ACADIA PHARMACEUTICALS INC.,

                       Defendant.



                         NOTICE OF REMOVAL BY DEFENDANT

       PLEASE TAKE NOTICE that Defendant Acadia Pharmaceuticals Inc. (“Defendant”)

hereby removes this action with full reservation of all defenses from the Superior Court of the

Judicial District of Middlesex at Middletown, Connecticut to the United States District Court for

the District of Connecticut pursuant to 28 U.S.C. §§ 1441 and 1446. In support of this Notice of

Removal, Defendant states as follows:

       1.      Complaint and Nature of the Action. On February 23, 2021, Plaintiff Marlo Bish

(“Plaintiff”), a former employee of Defendant, filed this action, entitled “Marlo Bish v. Acadia

Pharmaceuticals Inc.,” Case No. MMX-CV21-6030586-S, in the Superior Court of the Judicial

District of Middlesex at Middletown, Connecticut (the “State Court Action”). Plaintiff alleges that

she was wrongfully terminated after returning from a medical leave for exercising her rights under

the Connecticut Workers’ Compensation Act (“CWCA”), Conn. Gen. Stat. § 31-275 et seq., and

the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq. Plaintiff asserts two causes

of action against Defendant: (1) a claim for retaliation under Section 31-290a of the CWCA, Conn.

Gen. Stat. § 31-290a; and (2) a claim for retaliation under Section 105 of the FMLA, 29 U.S.C.
             Case 3:21-cv-00435-VAB Document 1 Filed 03/29/21 Page 2 of 6




§ 2612. Plaintiff seeks lost wages and benefits, emotional distress damages, punitive damages, and

attorneys’ fees and costs. A true and correct copy of the Summons, Complaint, and Statement of

Amount in Demand filed in the State Court Action is attached as Exhibit A to the Notice of

Removal.

        2.      Service on Defendant. Plaintiff served the Summons, Complaint, and Statement

of Amount in Demand in Exhibit A on Defendant and its agent for service of process, Corporation

Service Company (“CSC”), by mail under Conn. Gen. Stat. § 33-929(b) on February 25, 2021. A

true and correct copy of the Return of Service filed in the State Court Action is attached as Exhibit

B to the Notice of Removal. Service is effective under Conn. Gen. Stat. § 33-929(d) at the earliest

of: (1) the date the foreign corporation receives the mail; (2) the date shown on the return receipt,

if signed on behalf of the foreign corporation; and (3) five days after its deposit in the United States

mail, as evidenced by the postmark, if mailed postage prepaid and correctly addressed. See Conn.

Gen. Stat. § 33-929(d). The documents were received on March 1, 2021—one day before the fifth

day after mailing (March 2, 2021). Thus, service was completed on March 1, 2021.

        3.      Basis for Jurisdiction. Removal of a state court action is proper where the federal

court has original jurisdiction over the action based on federal question jurisdiction or diversity

jurisdiction. See 28 U.S.C. §§ 1331, 1332, 1441, and 1446. Federal question jurisdiction exists in

“all civil actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C.

§ 1331. Diversity jurisdiction exists in “all civil actions where the matter in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens of different

states[.]” 28 U.S.C. § 1332. Here, the Court has original jurisdiction over the State Court Action

based on both federal question jurisdiction and diversity jurisdiction.




                                                   2
          Case 3:21-cv-00435-VAB Document 1 Filed 03/29/21 Page 3 of 6




               a        Federal Question Jurisdiction. The Court has federal question jurisdiction

over the State Court Action because Plaintiff’s second cause of action arises under federal law,

namely, Section 105 of the FMLA.

               b        Diversity Jurisdiction. The Court has diversity jurisdiction over the State

Court Action because complete diversity exists between the parties and the amount in controversy

exceeds $75,000. Complete diversity exists under 28 U.S.C. § 1332 because Plaintiff is a citizen

of Connecticut and Defendant is a Delaware corporation with its principal place of business in San

Diego, California. See Compl. ¶¶ 1-2 at Ex. A. The amount in controversy requirement is satisfied

for two separate and independent reasons. First, Plaintiff seeks lost wages and benefits and, during

her employment with Defendant, her annual salary and bonus alone were more than $175,000. See

Compl. ¶¶ 23, 30 at Ex. A (alleging that she “has sustained lost wages and benefits of employment”

and “has been deprived of the benefits of gainful employment in the future”). Second, Plaintiff

seeks punitive damages and attorneys’ fees pursuant to her first cause of action for retaliation under

Section 31-290a of the CWCA. See id. ¶¶ 23, 30, and Prayer for Relief (seeking punitive damages

and attorneys’ fees).

               c        This Court has held that:

       When evaluating the amount in controversy presented by state law causes of action,
       federal courts look to state law to determine the nature and extent of the right to be
       enforced. If punitive damages are permitted under controlling law, a demand for
       punitive damages may be included for purposes of the jurisdictional amount
       analysis. The potential recovery of attorney[s]’ fees, where statutorily allowed, may
       also be considered to establish the amount in controversy.

Parola v. Citibank (South Dakota), N.A., No. 3:11-cv-1017 (VLB), 2011 WL 5374146, at *2

(D. Conn. Nov. 8, 2011) (amount in controversy requirement was satisfied because plaintiff sought

punitive damages and attorneys’ fees under Connecticut’s Unfair Trade Practices Act) (internal

citations and quotation marks omitted). Here, Section 31-290a of the CWCA expressly authorizes




                                                    3
             Case 3:21-cv-00435-VAB Document 1 Filed 03/29/21 Page 4 of 6




employees who are discharged or discriminated against for exercising their rights under the CWCA

to bring a civil action for payment of back wages, reestablishment of employee benefits, punitive

damages, and reasonable attorneys’ fees and costs. Thus, Plaintiff’s claim for unspecified punitive

damages and attorneys’ fees can be used to establish the amount in controversy requirement.

        4.       Removal Is Timely. As discussed in Section 2 supra, the Summons and Complaint

were received on March 1, 2021. Accordingly, the Notice of Removal was timely filed within 30

days after the date of receipt of a summons and copy of the initial pleading setting forth the claim

for relief upon which the State Court Action is based. See 28 U.S.C. § 1446(b); Murphy Brothers,

Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999) (holding that 30-day time period

under removal statute begins to run from the date of formal service).

        5.       Venue. Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) because the

Superior Court of the Judicial District of Middlesex at Middletown, Connecticut is located within

this District.

        6.       Pleadings and Process. As required by 28 U.S.C. § 1446(a), attached as Exhibit A

to the Notice of Removal is “a copy of all process, pleadings, and orders served upon” Defendant

in the State Court Action.

        7.       Filing of Removal Papers. Pursuant to 28 U.S.C. § 1446(d), written notice of the

removal of the State Court Action will be given to Plaintiff’s counsel, and a true and correct copy

of the Notice of Removal will be filed with the Superior Court of the Judicial District of Middlesex

at Middletown, Connecticut.

        8.       Request for Briefing and Oral Argument. Should any question arise as to the

propriety of the removal of the State Court Action, Defendant respectfully requests the opportunity

to brief any disputed issues and to present oral argument in support of its position.




                                                 4
           Case 3:21-cv-00435-VAB Document 1 Filed 03/29/21 Page 5 of 6




       WHEREFORE, Defendant prays that the State Court Action be removed to and proceed
in this Court.


Dated: March 29, 2021

                                        ACADIA PHARMACEUTICALS INC.


                                        By /s/ Evan I. Cohen
                                          Evan I. Cohen (ct29799)
                                          Benjamin M. Arrow (ct30723)
                                          FINN DIXON & HERLING LLP
                                          6 Landmark Square
                                          Stamford, CT 06901
                                          Tel: (203) 325-5000
                                          Fax: (203) 325-5001
                                          ecohen@fdh.com
                                          barrow@fdh.com

                                           Mary Dollarhide (ct12251)
                                           DLA PIPER LLP
                                           4365 Executive Drive, Suite 1100
                                           San Diego, CA 92121
                                           Tel: 858-677-1429
                                           Fax: 858-735-4292


                                           Attorneys for Defendant
                                           Acadia Pharmaceuticals Inc.




                                           5
          Case 3:21-cv-00435-VAB Document 1 Filed 03/29/21 Page 6 of 6




                               CERTIFICATE OF SERVICE

       The undersigned attorney certifies that on March 29, 2021, he caused a true and correct
copy of the foregoing Notice of Removal to be served by email and first class mail on Matthew D.
Paradisi, Esq., Cicchiello & Cicchiello, LLP, 364 Franklin Avenue Hartford, CT 06114.


                                                   /s/ Evan I. Cohen
                                                    Evan I. Cohen
                                                    FINN DIXON & HERLING LLP
                                                    6 Landmark Square
                                                    Stamford, CT 06901
                                                    Tel: (203) 325-5000
                                                    Fax: (203) 325-5001
                                                    ecohen@fdh.com




                                               6
